DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant

1.	In the reply filed February 22, 2022, Claims 1, 19, and 30 have been amended. Now, claims 1-35 remain pending and allowed.

Claim Rejections - 35 USC § 101

2.	The 35 U.S.C. 101 rejection of claims 1-35 are hereby withdrawn pursuant to the claim amendments filed on February 22, 2022.  Applicant’s invention is particularly directed to a practical application, specifically, “use the entry criteria of each of the various structured collection procedures to determine which of the various structured collection procedures are first enabled in the master protocol, ... automatically determine with the processor when the exit criteria of each of the first enabled ones of the various structured collection procedures have been met, automatically end with the processor each of the first enabled ones of the various structured collection procedures when the exit criteria of each of the first enabled ones of the various structured collection procedures have been met, and run the master protocol with next ones of the various structured collection procedure having their entry criteria met by the exit criteria of the previous ones of the various structured collection procedures being met”.  This provides inherent system 



Reasons for Allowance
3.	Applicant’s arguments, see Remarks, filed February 22, 2022, with respect to the 35 U.S.C. 101 and 35 U.S.C. 103 rejections of claims 1-35 have been fully considered and are persuasive.  

The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
providing a master protocol comprising sub-protocols of various structured collection procedures and program instructions, each of the various structured collection procedures address a goal that addresses the health related behavior and comprises entry criteria and exit criteria, wherein entry criteria of some of the various structured collection procedures is met upon exit criteria of previous ones of the various structured collection procedures being met.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	System and method for optimizing behaviorial health care collection (US 6108665 A), Bair, et al., hereinafter Bair teaches A system and method for collecting behavioral health care data for a patient include a mechanism for creating an evaluation instrument from a database of questions having linked answers thereto. New questions can also be entered into the database, along with a user-defined branching logic dependent upon the patient's answer to the question. Patient answers that are numerically scaleable can be displayed graphically against time over a plurality of 
B.	Method for mediating social and behavioral processes in medicine and business through an interactive telecommunications guidance system (US 5722418 A), Bro, et al. hereinafter Bro teaches A method for mediating social and behavioral influence processes through an interactive telecommunications guidance system for use in medicine and business (10) that utilizes an expert (200) such as a physician, counselor, manager, supervisor, trainer, or peer in association with a computer (16) that produces and sends a series of motivational messages and/or questions to a client, patient or employee (50) for changing or reinforcing a specific behavioral problem and goal management. The system (10) consists of a client database (12) and a client program (14) that includes for each client unique motivational messages and/or questions based on a model such as the transtheoretical model of change comprising the six stages of behavioral change (100) and the 14 processes of change (114), as interwining, interacting variables in the modification of health, mental health, and work site behaviors of the client or employee (50). The client program (14) in association with the expert (200) utilizes the associated 14 processes of change (114) to move the client (50) through one of the six stages of behavioral change (100) when appropriate by using a plurality of transmission and receiving means. The database and program are operated by a computer (16) that at preselected time periods sends the messages and/or questions to the client (50) through use of a variety of transmission means and furthermore selects a platform of behavioral issues that is to be addressed based on a given behavioral stage or goal (100) at a given time of day.
Systems and methods for integrating disease management into a physician workflow (US 20040122701 A1), teaches an electronic system and a method for integrating disease management information into a physician workflow. A method for presenting treatment algorithms to at least one user, the method may comprise: receiving or storing treatment algorithms from at least two disease management advisors; selecting a subset of treatment algorithms; and presenting the subset of treatment algorithms to the at least one user. For specifying medical diagnosis and treatment algorithms that may be integrated into a healthcare workflow of the electronic system, the electronic system may include: (a) a coordination server having one or more rules for selecting at least one treatment algorithm based on medical and demographic information about a patient; and (b) an interface for providing a plurality of questions related to one or more medical findings, the questions may be asked of the patient or entered about the patient and potential orders that may be executed for the patient. The electronic system may further enable access to a plurality of entities; each entity may specify one or more treatment algorithms to be included in one or more healthcare workflows. For example, one or more third party disease management advisors (DMAs) may be integrated into a physician workflow. An electronic medical record (EMR) device such as a wireless tablet which is generally used by healthcare professionals (HCPs) is leveraged to integrate a plurality of disease management algorithms with the traditional EMR workflow of an electronic medical record (EMR) system typically utilized for dispensing a variety of healthcare services. In particular, such integration provides a disease management EMR system for effective 
D.	Method for automated collection of psychotherapy patient information and generating reports and treatment plans (US 6338039 B1), Lonski teaches automatedly generates various reports for a psychotherapy provider. These reports include Treatment Plans, progress reports, scheduling reports and billing reports. The progress reports include a Progress Note which incorporates various selected data into a report for the insurance company. As much of the data is selected from menus, the resulting report can maintain much patient privacy while being satisfactory to the insurance company. More private information can be stored separately in Expanded Text. A Treatment Plan is generated using the various selected data with respect to subsets of emotional factors, intellectual factors, physical factors, social factors, and spiritual factors. These subsets may be chosen randomly or with some periodic selection.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Powell, et al., “Methods to Improve the Selection and Tailoring of Implementation Strategies”, Journal of Behavioral Health Services and Research, 2015, pages 177-194.
B.	System and method for optimizing behaviorial health care collection (US 6108665 A), Bair, et al., hereinafter Bair teaches A system and method for collecting behavioral health care data for a patient include a mechanism for creating an evaluation instrument from a database of questions having linked answers thereto. New questions can also be entered into the database, along with a user-defined branching logic dependent upon the patient's answer to the question. Patient answers that are numerically scaleable can be displayed graphically against time over a plurality of sessions and also against indicia labeled for values representing a predetermined goal and a value determined upon an initial evaluation, for tracking patient progress.
C.	Method for mediating social and behavioral processes in medicine and business through an interactive telecommunications guidance system (US 5722418 A), Bro, et al. hereinafter Bro teaches A method for mediating social and behavioral influence processes through an interactive telecommunications guidance system for use in medicine and business (10) that utilizes an expert (200) such as a physician, counselor, manager, supervisor, trainer, or peer in association with a computer (16) that produces and sends a series of motivational messages and/or questions to a client, patient or employee (50) for changing or reinforcing a specific 
D.	Systems and methods for integrating disease management into a physician workflow (US 20040122701 A1), teaches an electronic system and a method for integrating disease management information into a physician workflow. A method for presenting treatment algorithms to at least one user, the method may comprise: receiving or storing treatment algorithms from at least two disease management advisors; selecting a subset of treatment algorithms; and presenting the subset of treatment algorithms to the at least one user. For specifying medical diagnosis and treatment algorithms that may be integrated into a healthcare workflow of the electronic system, the electronic system may include: (a) a coordination server having one or more rules for selecting at least one treatment algorithm based on medical and 
E.	Method for automated collection of psychotherapy patient information and generating reports and treatment plans (US 6338039 B1), Lonski teaches automatedly generates various reports for a psychotherapy provider. These reports include Treatment Plans, progress reports, scheduling reports and billing reports. The progress reports include a Progress Note which incorporates various selected data into a report for the insurance company. As much of the data is selected from menus, the resulting report can maintain much patient privacy while being satisfactory to the insurance company. More private information can be stored separately in Expanded Text. A Treatment Plan is generated using the various selected data with respect to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on Monday-Friday 8:30-5.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.